Citation Nr: 0706929	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to service connection for residuals of a left 
shoulder injury.

2. Entitlement to service connection for coccidioidomycosis 
granuloma of the right lung.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1953 
to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Providence, Rhode Island.  A travel Board hearing was 
held at the Providence RO in May 2005 in conjunction with 
this appeal; a transcript of that hearing is associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2005 remand, the Board requested a VA examination 
and opinion as to whether any currently diagnosed left 
shoulder disorder was related to the veteran's claimed in-
service left shoulder injury.  While on remand, the veteran 
underwent VA examination and the August 2005 VA examination 
report indicates that the veteran has degenerative joint 
disease (DJD) of the acromioclavicular (AC) joint of the left 
shoulder.  The examiner noted that there was no evidence of 
treatment or hospitalization for an in-service left shoulder 
injury in the veteran's claims folder; however, the examiner 
did not provide a medical opinion as to whether it was as 
likely as not that the veteran's DJD of the left shoulder AC 
joint was related to service, including the claimed in-
service left shoulder injury.

In light of the absence of a medical opinion regarding the 
etiology of the veteran's current left shoulder disorder, the 
Board finds that the remand directives have not been 
substantially complied with, and a new remand is required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

In addition to the absence of an etiological opinion, the 
Board finds that there are a number of medical records 
missing with respect to the veteran's claim regarding his 
left shoulder disorder.  First, the Board finds that there 
are missing service medical records which are pertinent to 
his claim.  The veteran's original claim for service 
connection for residuals of a left shoulder injury, dated 
July 1955, indicates that he was treated at U.S. Army 
Hospitals at Fort Lee in Virginia and at Fort Benning in 
Georgia from December 1954 to March 1954.  Additionally, an 
October 1955 RO rating decision denying service connection 
for residuals of a left shoulder injury notes that the 
veteran's service medical records showed treatment of a left 
fracture of the left coracoid process which was healed and 
asymptomatic on February 25, 1955.  After a careful review of 
the claims folder, the Board is unable to locate the record 
referred to in the October 1955 RO rating decision.  
Furthermore, the veteran's claims folder also does not 
contain any service medical records related to his claimed 
December 1954 injury.  The claims folder only contains the 
veteran's entrance and separation examination reports.  

These missing service medical records are relevant to the 
veteran's claim on appeal, and should be associated with the 
claims folder before appellate review.  Therefore, while on 
remand, appropriate attempts should be made to locate the 
veteran's service medical records, including the clinical 
records noted above.  

The Board observes that the veteran also indicated in an 
April 2006 written statement that he had X-rays taken of his 
left shoulder at the Providence VA Medical Center (MC) in 
Providence, Rhode Island in April 1959.  These records are 
not associated with the claims folder, nor is there any 
indication in the claims folder that such records were 
requested.  VA has a duty to obtain all outstanding 
identified VA treatment records as such records are 
constructively in the possession of VA adjudicators during 
the consideration of a claim, see Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the Board finds that the veteran's appeal 
must also be remanded to obtain these outstanding treatment 
records.

Finally, the Board finds that the veteran's claims on appeal 
must be remanded for compliance with due process and the 
Veterans Claims Assistance Act (VCAA).  The Board observes 
that the veteran was issued a statement of the case in May 
2003 and a supplemental statement of the case in November 
2006 with respect to his claims of entitlement to service 
connection for coccidioidomycosis granuloma of the right lung 
and for residuals of a left shoulder injury.  Under 38 C.F.R. 
§ 19.29 (2006), a statement of the case must be complete 
enough to allow the appellant (and/or his representative) to 
present written and/or oral argument before the Board, and 
must contain, among other things, a summary of the applicable 
laws and regulations, with appropriate citations, and a 
discussion of how such laws and regulations affect the agency 
of original jurisdiction's determination.  Here, neither the 
statement of the case, nor the supplemental statement of the 
case, meet these standards, as neither summarizes the 
applicable laws and regulations regarding service connection, 
with appropriate citations, nor provides a complete 
discussion of how these regulatory provisions affected the 
determination of the veteran's claims.  Accordingly, a remand 
to provide this information is required.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993); 38 C.F.R. § 19.29 (2006).

The Board observes that Dingess v. Nicholson, 19 Vet. App. 
473 (2006), is applicable to the veteran's claims on appeal.  
Dingess held that VA must provide notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice 
regarding the type of evidence necessary to establish a 
disability rating or effective date.  As these questions are 
involved in the present appeal, such notice should be 
provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Obtain the veteran's missing service 
medical records.  Appropriate attempts 
should be made to retrieve the missing 
records, including clinical records from 
the U.S. Army Hospital at Fort Lee in 
Virginia for the period from December 24, 
1954, to December 30, 1954, and from the 
U.S. Army Hospital at Fort Benning in 
Georgia for the period from January 1954 
to March 1954.  It should be noted that 
the veteran's clinical records may be 
filed at the National Personnel Records 
Center (NPRC) under the name of the 
facility, and not the veteran.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the agency of original 
jurisdiction (AOJ) determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3. Obtain any VA treatment records from 
the Providence VAMC for April 1959.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

4. Following completion of the above, 
schedule a VA orthopedic examination to 
ascertain the etiology of the veteran's 
current left shoulder disorder, including 
degenerative joint disease of the AC 
joint.  The claims folders, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to the examiner.  The examiner should 
indicate that the claims folder was 
reviewed in conjunction with the 
examination.  All medically indicated 
testing should be performed.  The examiner 
should indicate whether the veteran has 
any current left shoulder disorder, 
including degenerative joint disease of 
the left AC joint, and provide a 
diagnosis.  The examiner should also 
provide an opinion as to whether it is 
more likely (greater than a 50 percent 
probability), less likely (less than a 50 
percent probability), or as likely as not 
(50 percent probability) that any current 
left shoulder disorder is etiologically 
related to the veteran's active military 
service, including the veteran's claimed 
December 1954 in-service motor vehicle 
accident and subsequent injury.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

5. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case that is fully 
compliant with the provisions of 38 C.F.R. 
§ 19.29 (2006).  In particular, the 
supplemental statement of the case should 
a) inform the veteran of what must be 
shown to establish entitlement to the 
benefit sought; b) provide a summary of 
all applicable laws and regulations and c) 
explain what the record does show, and why 
application of the law and regulations has 
led to the determination being appealed.  
The veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



